                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



UNITED STATES OF AMERICA,                                          3:18-CR-30148-RAL


                        Plaintiff,

                                                           OPINION AND ORDER DENYING
        vs.                                                    MOTION FOR ACQUITTAL
                                                                     OR NEW TRIAL
ELI ERICKSON,
a/k/a Black,

                        Defendant.




       Eli Erickson was indicted for conspiracy to distribute methamphetamine and on six

additional counts involving firearms offenses. Docs. 1, 57. This Court conducted a jury trial

between November 5 and November 7, 2019. The jury returned a verdict finding Erickson guilty

of conspiracy to distribute 500 grams or more of a mixture or substance containing

methamphetamine. Doc. 108. The jury found Erickson guilty of some firearms offenses and not

guilty on other firearms offenses. Id.

       Erickson then filed a motion for acquittal or in the alternative for new trial. Doc. 118. The

government opposes the motion. Doc. 122. Erickson makes five arguments to claim entitlement

to acquittal or new trial: 1)a violation ofhis speedy trial rights; 2)an absence ofajury of his peers,

asserting underrepresentation of Native American jurors; 3) alleged newly discovered evidenee;

4) error in allowing a witness allegedly under the influence of drugs to testify; and 5) a verdict

contrary to the great weight of evidenee, particularly focused on the credibility of Witness C and
the alleged absence of sufficient proof of an agreement or common purpose to establish a

conspiracy.

       Because ofthe nature of Erickson's challenge to the method ofjury selection in the District

of South Dakota, this Court ordered the Clerk of Court to file in this case the District of South

Dakota's approved jury plan and information concerning the racial makeup of the panel ofjurors

reporting for Erickson's jury trial. Doc. 123. The Clerk of Court did so through the filing of an

affidavit and attachments. Doc. 124. Erickson has filed nothing further to argue any inadequacy

in the jury plan. Because one of Erickson's arguments raised a potential Bradv issue in asserting

newly discovered evidence, this Court ordered that the government submit for in camera review

certain audio recordings and written reports of those interviews. Doc. 125. This Court now has

conducted its in camera review ofthat material. For the reasons explained below,this Court denies

Erickson's motion for acquittal or in the alternative new trial.

1.     Summary of Facts Relevant to Issues Raised by Erickson's Post-trial Motion

       On November 14, 2018, Erickson was indicted as the lone defendant in a seven-count

indictment. Doc. 1. Count 1 ofthe indictment alleged conspiracy to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine. Count 2 of the

indictment alleged that Erickson had possessed six different firearms in relation to a drug

trafficking crime. Count 3 alleged that Erickson had illegally possessed a short-barreled shotgun.

Count 4 alleged that Erickson had possessed a shotgun with an obliterated serial number. Count

5 alleged that Erickson had possessed six different firearms at a time when he was an unlawful

user of and addicted to a controlled substance. Counts 6 and 7 alleged possession on particular

dates of a rifle and a pistol respectively at a time when Erickson was an unlawful user of and

addicted to a controlled substance.
       Criminal Justice Act (CJA) panel attorney Terra Fisher was Erickson's original court-

appointed attorney. Doc. 10. Consistent with the Speedy Trial Act, this Court entered an early

Scheduling and Case Management Order setting a jury trial for January 22,2019. Doc. 16. In late

December of 2018, Erickson sought to have different counsel appointed for him, and Magistrate

Judge Mark A. Moreno met with Erickson and attomey Fisher in chambers on January 4, 2019.

Magistrate Judge Moreno thereafter denied Erickson's request for substitute counsel. Doc. 26.

Fisher, on behalf of Erickson, made a motion to continue the jury trial. Doc. 30. Erickson signed

a consent to a continuance indicating that he had been advised of his speedy trial right and

consented to postponement of the trial. Doc. 29. This Court granted the motion to continue,

resetting the jury trial for April of 2019. Doc. 30. Meanwhile, Erickson's disagreements with

Fisher continued, resulting in another motion to withdraw, which Magistrate Judge Moreno

granted on January 11, 2019. Docs. 31, 33.

       Erickson's next appointed counsel was CJA panel attomey Jeffrey Banks. Understandably,

Banks filed a motion for continuance on behalf of Erickson after he had to postpone two meetings

with Erickson due to the weather' and had not reviewed the discovery with Erickson. Doc. 39.

Erickson signed a consent again indicating that he had been advised of his Speedy Trial Act rights.

Doc. 38. This Court granted a continuance and set the jury trial for July 23, 2019. Doc. 45.

       On June 25, 2019, Banks on behalf of Erickson filed another motion for continuance,

indicating that he was still receiving discovery from the government and was requesting fiinds for

a private investigator to assist in locating and interviewing witnesses. Doc. 46. Erickson signed

another consent acknowledging that he had been advised of his speedy trial rights and waived the



' Attomey Banks offices in Huron, South Dakota, and Erickson was detained pending trial more
than an hour's drive from Huron. There were several snow storms in central South Dakota during
the first few months of 2019.
period of time of the continuance under the Speedy Trial Act. Doc. 47. By July, Erickson was

dissatisfied with Banks, and Magistrate Judge Moreno held a hearing on July 1,2019,to hear from

Erickson and Banks, thereafter denying Erickson's request for new counsel. Docs. 49, 50. This

Court granted the continuance requested by Banks and Erickson and set thejury trial for September

24,2019. Doc. 51.

       On September 10,2019,the government filed a superseding indictment, making somewhat

modest changes to the original indictment. Doc. 57. Erickson's disgruntlement with Banks

continued, so Magistrate Judge Moreno held another hearing to consider Erickson's ex parte

motion for new counsel and denied the motion. Docs. 60, 61. On the heels of the denial of new

counsel. Banks filed another motion for continuance indicating that he was still preparing for trial

and that the work ofthe private investigator was ongoing. Doc. 62. Erickson signed a consent to

that motion for continuance, similar in content to what had been filed previously as his consents.

Doc. 63. This Court granted the motion for continuance setting the trial to begin on November 5,

2019. Doc. 64.


       In October, Banks sought to withdraw because his attorney-client relationship with

Erickson was "irrevocably broken." Doc. 67. Magistrate Judge Moreno granted the motion to

withdraw. Doc. 68, and appointed CJA panel attorney John Rusch, Doc. 71. Rusch was the trial

counsel for Erickson during the trial that took place from November 5 through 7, 2019.

       This Court summoned jurors consistent with the approved Plan for Random Selection of

Grand and Petit Jurors in effect in the District of South Dakota pursuant to the Jury Selection and

Service Act of 1968. See Doc. 24 at 5-18. Both the government and Rusch were allowed access

to the jury qualification questionnaires for the jurors. S^ Doc. 78; Doc. 124 at 3-4 (blank Juror

Qualification Questionnaire used in the District of South Dakota). Fifty-one qualified jurors
reported for service for Erickson's trial on November 5, 2019. Of that number, nine identified

their race as "American Indian/Alaskan Native" on the Juror Qualification Questionnaire. Doc.

124. That is, 17.6% of the pool of qualified jurors for Erickson's trial were of Native American

ancestry. Erickson and most of the government's witnesses were of Native American ancestry.

       Forty-nine of the summonsed fifty-one prospective jurors were questioned as this Court

sought to have 31 jurors passed for cause in order to empanel a jury of thirteen individuals(twelve

who deliberate, with one alternate). Ofthose forty-nine prospective jurors questioned by the Court

and counsel, eight of them had identified their race as "American Indian/Alaskan Native." Doc.

124. Thus, 16.3% of those questioned during voir dire were of Native American ancestry. By

happenstance of the random draw, of the two people reporting for jury service but not questioned,

one was Native American. After both the government and Erickson passed a group of31 potential

jurors for cause, this Court excused those two remaining people who had reported for jury duty.

       As this Court recollects, six of the otherwise qualified Native American jurors were

excused for cause during voir dire with neither the government nor Erickson objecting. Some of

the prospective Native American jurors knew Erickson or potential witnesses, and indeed one of

the prospective Native American jurors indicated that she knew what Erickson had done. As

Erickson's counsel noted on the record during the trial, this Court was reluctant to excuse Native

American jurors for cause and noted the importance of having Native American jurors on the

panel. There were only two Native American jurors remaining among the thirty-one that counsel

passed for cause prior to peremptory challenges being exercised. The government exercised one

peremptory challenge on a Native American and Erickson exercised one peremptory challenge on

a Native American.
       After this Court read the names of the thirteen jurors selected to hear the evidence and

excused all remaining jurors, Erickson's counsel asked to approach. At sidebar, Erickson's

counsel made an argument about the absence of Native American jurors and referenced Batson v.

Kentuckv. 476 U.S. 79(1986). After noting that a Batson challenge should have been raised prior

to excusing all remaining jurors, this Court nonetheless heard from the government on what it

proffered as a legitimate nondiscriminatory reason for exercising a peremptory challenge on one

Native American juror. After the reason was given, Erickson's counsel chose not to argue

pretense, and this Court denied the Batson challenge concluding that the government had a

legitimate nondiscriminatory reason to exercise a peremptory challenge on that particular juror.

Erickson's counsel, however, made an argument at sidebar akin to what is made in the post-trial

motion about a systematic problem of underrepresentation of Native Americans on juries in the

District of South Dakota. This Court proceeded with the jury trial.

       Eight different witnesses testified about Erickson's involvement with methamphetamine

on the Rosebud Indian Reservation. The first such witness whom the Government called was

Witness C,^ who is serving a 25-year sentence for conspiracy to distribute methamphetamine.

Witness C said that Erickson was like a brother to her and was solemn and emotional during her

testimony. Witness C testified that she obtained large quantities of methamphetamine in

Lexington and Kearney, Nebraska, and elsewhere. Witness C was living in Nebraska and dating

a man with connections through which he purchased many pounds of methamphetamine, which

Witness C helped distribute. Witness C, who was from Rosebud, delivered methamphetamine to

Erickson on the Rosebud Indian Reservation beginning in 2015 and continuing until she was



^ This Court filed a sealed opinion and order using the witnesses actual names, but in this unsealed
opinion and order seeks to protect witnesses who cooperated with the government by using
pseudonyms.

                                                 6
imprisoned in late 2015. On the first such oceasion, Witness C brought methamphetamine to

Erickson's home in South Antelope and sold three ounces (approximately 85 grams) of

methamphetamine from Erickson's home. Witness C testified that she took approximately 20 trips

from Nebraska to sell methamphetamine on the Rosebud Indian Reservation. After her first trip,

she typically brought 1 to 3 pounds of methamphetamine to South Dakota on each trip, and the

largest quantity she brought at any one time was between 8 to 12 pounds of methamphetamine.

She typically split half of what she brought to South Dakota with Erickson, selling the rest herself

sometimes from Sunrise Apartments in Mission and sometimes in Rapid City. Using Witness C's

most conservative estimate of 1 pound per trip on 20 trips, split evenly with Erickson, the drug

quantity attributable to Erickson based on Witness C's testimony is at least 4535.9 grams (10

pounds X 453.59 grams/pound). Witness C typically fronted methamphetamine to Erickson, and

Erickson gave her what he earned from the sales, sometimes about $3,000 per pound. Witness C

saw Erickson distribute methamphetamine to at least three other individuals. Witness C brought

Erickson guns and personally gave him one gun. Witness C testified that Erickson always carried

a gun for protection. Witness C saw Erickson smoke methamphetamine,but knew Erickson to use

marijuana more frequently than methamphetamine.

       Witness R testified that he was a friend of Erickson's entire family and bought from and

sold methamphetamine to Erickson a couple of times in the 2014 to 2015 time period. Witness R

recalled buying two to three ounces (56.7 to 85 grams) of methamphetamine from Erickson over

the years and described Erickson as a "small time guy." The largest quantity of methamphetamine

Witness R saw in Erickson's possession at any one time was two ounces. Witness R saw Erickson

distribute methamphetamine to others at times and used methamphetamine with Erickson

occasionally. Witness R saw firearms in and around Erickson's home, but did not know whether
they belonged to Erickson or to Erickson's brother or father. Witness R saw Eriekson with a

shotgun once.    Witness R is serving a 120-month sentence for conspiracy to distribute

methamphetamine and received his methamphetamine primarily from Denver.

       Witness MB, who is serving a 120-month sentence for conspiracy to distribute

methamphetamine, testified that Erickson bought methamphetamine from him in November and

December of 2017. Erickson came multiple times in a week, buying half an ounce to one ounce

on each occasion. Witness MB estimated that Erickson bought a total of approximately 10 ounces

(283 grams) of methamphetamine, paying $1,000 to $1,100 per ounce. On one occasion at

Erickson's home. Witness MB saw two ounces of methamphetamine in a bag on a counter and

smoked methamphetamine with Erickson in his home. Witness MB saw Erickson with a shotgun

in November of 2017, when Erickson tried to trade the shotgun for methamphetamine.

       Witness TE,who is serving a 30-month sentence, dealt methamphetamine for Witness MB.

Witness TE knows Erickson's "baby momma" Jaylen LaPointe. Witness TE sold 2 grams of

methamphetamine for $175 to LaPointe when Erickson was present, but that was Witness TE's

first time meeting Eriekson.

       Witness AB testified that she bought methamphetamine from Erickson in 2017. Witness

AB twice purchased .5 grams (a 50-bag), for a total of one gram from Erickson. Witness AB

bought those "50-bags" from a window on the side of Erickson's home. Witness AB saw Erickson

in the bedroom smoking what appeared to be methamphetamine out of a lightbulb.

       Witness W, who is serving a 120-month sentence for conspiracy to distribute

methamphetamine, met Erickson at the end of2014 and bought methamphetamine from Erickson

in 2014 or 2015. Witness W purchased a couple of"eight-balls"(3.5 grams of methamphetamine

each), paying between $300 and $450 for each eight-ball. To purchase methamphetamine. Witness
W would drive to Erickson's home, and Erickson would come out and deliver the

methamphetamine to Witness W's female companion. Witness W used methamphetamine with
Erickson at Witness R's home on one occasion. Witness W saw Erickson with a pistol in South

Antelope.

       Witness G, who had served a federal drug sentence as well, knew Erickson from middle

school, but never dealt directly with Erickson on buying or selling methamphetamine. Witness G

conspired to distribute methamphetamine with her then-boyfriend RGJ. Witness G made trips
with RGJ,including to Erickson's home in South Antelope, to deliver methamphetamine in 2015

and 2016. Witness G would wait in the car while RGJ would deliver methamphetamine into

Erickson's home. RGJ would return with over $100 and sometimes more than $1,000, and at other

times with weapons,including firearms, after having gone into Erickson's home.

       On October 22, 2016, Rosebud Sioux Tribe (RST) law enforcement responded to a call

concerning gun fire at Erickson's home in South Antelope. Law enforcement originally suspected

that Erickson was the shooter, although he was not. RST law enforcement, together with an FBI

special agent, ultimately obtained a search warrant and searched Erickson's home on October 22,
2016. The search yielded pipes used for smoking methamphetamine, torches, ammunition, and

two guns found in a bedroom where the first names of Erickson and his girlfriend were written on

the wall. The jury convicted Erickson of offenses involving possession of those two firearms.

Law enforcement found four additional firearms in an old Ford Mustang car located in the yard

just a few feet behind Erickson's residence. Testimony during the trial suggested that those guns

may have belonged to Erickson's brother, who had passed away earlier during the month of

October of 2016. The jury did not convict Erickson on any offenses involving the firearms in the

Mustang.
       RST law enforcement on June 3,2018,executed a tribal search warrant on Erickson's home

after a shooting where the shooter told law enforcement about obtaining the gun from Erickson.

Law enforcement located a disassembled gun in a bucket in Erickson's home. Erickson was

convicted by the jury on counts concerning this disassembled gun, which testimony established to

qualify as a firearm under federal law. Law enforcement on June 3, 2018, also seized needles and

baggies from Erickson's home that tested positive for methamphetamine residue.

       On September 6, 2018, RST law enforcement officer Joshua Marti attempted to contact

three individuals walking near Sunrise Apartments in Mission after Officer Marti observed the

three behaving suspiciously. Erickson was one oftwo males who took offrunning to evade Officer

Marti. Erickson jumped a fence and crouched near a pickup truck. As Officer Marti approached,

Erickson fled from hiding near the pickup truck and dropped approximately $300 of cash out of

his pocket before being apprehended. RST Special Agent Frank Iron Heart later found a handgun

in the grill of the pickup truck where Erickson had been hiding.

       Erickson testified during his jury trial, stating that he was unaware ofany drugs in his home

or of any guns in the Mustang located behind his home in October of 2016. Erickson denied that

Witness C delivered methamphetamine to him and denied that he had any agreement with Witness

C whom he characterized as a very heavy drug user. Erickson stated that he does not own a gun

because he gets pulled over by cops a lot. Erickson denied knowing many of the individuals who

testified and denied selling methamphetamine or setting up deals to sell methamphetamine.

During a surprisingly terse and tepid cross-examination, Erickson testified that he never told

Deputy Sheriff Dustin Baxter that he sold methamphetamine or set up deals to sell

methamphetamine. Erickson on cross-examination also denied trying to get Witness JS to sell

methamphetamine for him.



                                                10
       In the government's rebuttal ease, Witness JS testified that Erickson tried to get Witness

JS to sell methamphetamine for him in South Antelope in 2015. Witness JS also testified that he

bought a couple "20s"($20 bags of methamphetamine)from Erickson on four or five occasions at

Erickson's home between June and August 2015. Witness JS saw seven or eight ounces (198.45

to 226 grams) of methamphetamine on the table in Erickson's home when he was there. At trial,

Erickson's counsel insisted that Witness JS appeared to be under the influence as he testified and

that the jury should have been instructed to disregard his testimony. This Court did not see

anything in Witness JS's demeanor to suggest that he was under the influence. Witness JS had

been picked up on a material witness warrant the previous evening and had spent the night before

testifying in United States Marshal Service custody. Nevertheless, this Court allowed defense

counsel to ask Witness JS in the presence of the jury whether he was willing to undergo a urine

test, and Witness JS answered that he was not. This Court declined to instruct the jury to disregard

Witness JS's testimony altogether, but in no way impeded defense counsel from arguing that the

jury should somehow discount or disregard Witness JS's testimony based on his demeanor or other

instructions this Court gave about evaluating witness credibility.

       As a part of the government's rebuttal case, to refute Erickson's testimony that he never

told Deputy Sheriff Baxter that he sold or set up deals for methamphetamine. Deputy Sheriff

Baxter testified that he interviewed Erickson in September of 2005 in Nebraska. Erickson said

during the interview that he set up methamphetamine deals and sold methamphetamine to another

person. This Court instructed the jury to consider the testimony about Erickson's statements in

2005(which was well outside the time frames alleged in the superseding indictment)only to assess

Erickson's credibility.




                                                11
       The jury found Erickson guilty on Count 1 for conspiracy to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine. The jury found

Erickson guilty on Count 2 with respect to the two firearms located in his bedroom on October 22,

2016—an Amadeo Rossi Sociedade Anomina, model R92, .357 magnum caliber rifle; and a

Remington Arms Company Incorporated, model 1100, 12-gauge shotgun—finding them to be

used in furtherance ofdrug trafficking. Thejury found Erickson not guilty on Count 2 with respect

to four other firearms that had been seized from the Mustang parked behind his home in October

of 2016. The jury found Erickson not guilty of Counts 3 and 4, which were counts related to two

of the firearms found in the Mustang behind his home. The jury found Erickson guilty on Count

5 for the crime of being a drug user in possession offirearms based on possession ofthe same two

firearms found in his bedroom, though he was found not guilty on Count 5 regarding the four

firearms found in the vehicle behind his home in October of 2016. The jury found Erickson guilty

on Counts 6 and 7 for drug user in possession of a firearm for a Armi Jager,.22 caliber rifle taken

from his home on June 3, 2018,and for a Beemiller Incorporated, Hi-Point brand name Model C9,

9x19mm Luger caliber pistol found in the grill of a pickup where Erickson had hidden from police

on September 6, 2018.

       Erickson's conviction for conspiracy to distribute 500 grams or more of a mixture or

substance containing methamphetamine indicates that the jury probably believed the testimony of

Witness C. Ifthe jury had not believed the testimony of Witness C,the drug quantity ofconviction

still could have been above 500 grams of methamphetamine based on the remaining witness

testimony.

II.    Discussion of Grounds Raised in Erickson's Motion


       A. Standard for Granting Judgment of Acquittal or New Trial



                                                12
       "A motion for judgment of acquittal should be granted only if there is no interpretation of

the evidence that would allow a reasonable jury to find the defendant guilty beyond a reasonable

doubt." United States v. Dupont, 672 F.3d 580, 582 (8th Cir. 2012)(quoting United States v.

Boesen. 491 F.3d 852, 855 (8th Cir. 2007)). In ruling on a motion for judgment of acquittal, the

court must view the evidence "in the light most favorable to the guilty verdict, granting all

reasonable inferences that are supported by that evidence." Id. at 582 (quoting United States v.

Milk,447 F.3d 593,598 (8th Cir. 2006)). Ofcourse,"a jury's credibility determinations are well-

nigh unreviewable because the jury is in the best position to assess the credibility of witnesses and

resolve inconsistent testimony." United States v. Hodge. 594 F.3d 614,618 (8th Cir. 2010).

       Erickson's post-trial motion does not mention his conviction on the firearms offenses.

Rather, he makes some arguments about one witness in particular. Witness C, not being credible

and there being no evidence of an agreement or common purpose for there to be a conspiracy. In

short, Erickson's arguments for acquittal relate to his conviction on Count I involving conspiracy

to distribute methamphetamine. "To establish that a defendant conspired to distribute drugs under

21 U.S.C. § 846, the government must prove:(1)that there was a conspiracy, i.e., an agreement to

distribute the drugs; (2) that the defendant knew of the conspiracy; ... (3) that the defendant

intentionally joined in the conspiracy;" and for a conviction here(4)that the conspiracy involved

500 grams or more ofa mixture or substance containing a detectable amount of methamphetamine.

United States v. Sanchez. 789 F.3d 827, 834 (8th Cir. 2015)(quoting United States v. Slagg, 651

F.3d 832, 840 (8th Cir. 2011)). "An agreement to join a conspiracy need not be explicit but may

be inferred from the facts and circumstances of the case." United States v. Green. 835 F.3d 844,

850(8th Cir. 2016)(quoting Sanchez, 789 F.3d at 834).




                                                 13
       The standard for a new trial under Rule 33 of the Federal Rules of Criminal Procedure is


different. Rule 33 allows the court to vacate any judgment and grant a new trial "if the interest of

justice so requires." Fed. R. Grim. P. 33(a). When evaluating a motion for a new trial on the basis

of insufficient evidence, "the district court is not required to view the evidence in the light most

favorable to the verdict; instead, [it] may weigh the evidence and judge witness credibility for

itself." United States v. Clavton. 787 F.3d 929, 935 (8th Cir. 2015). However, a "jury's verdict

must be allowed to stand unless 'the evidence weighs heavily enough against the verdict [such]

that a miscarriage of justice may have occurred.'" Id. (alterations in original) (quoting United

States V. Johnson. 474 F.3d 1044, 1051 (8th Cir. 2007)); s^ United States v. Stacks. 821 F.3d

1038, 1044 (8th Cir. 2016)("Motions for new trials based on the weight of the evidence are

generally disfavored."). The power of the court to grant a new trial should be invoked only in an

exceptional case where the evidence preponderates heavily against the verdict. United States v.

Starr. 533 F.3d 985,999(8th Cir. 2008). "As a general rule, the decision whether to grant or deny

a motion for a new trial lies within the discretion ofthe district court." United States v. McMahan.

744 F.2d 647, 652(8th Cir. 1984). Such authority, however,"should be exercised sparingly and

with caution." United States v. Cole. 537 F.3d 923, 926(8th Cir. 2008)(citation omitted).

       B. Erickson's Arguments in Post-Trial Motion

           1. Alleged Speedy Trial Right Violation

       Rule 12(b)(3)(A)(iii) ofthe Federal Rules of Criminal Procedure provides that "a violation

of the constitutional right to a speedy trial" must be raised by pretrial motion if the basis for the

motion is then reasonably available and the motion can be determined without a trial on the merits.

A defendant forfeits a right when he fails "to make the timely assertion of[the] right." United

States V. Olano. 507 U.S. 725, 733 (1993).



                                                 14
       Erickson's argument is that he believes he never truly consented to any continuances

besides the initial continuance. However, as set forth in the facts section, there are consent forms

signed by Erickson that accompanied each of the motions for continuance. Erickson's current
counsel asserts that he was advised by Erickson that Erickson did not sign certain of the consent

forms and avers that the last three signatures of Erickson appear to him to be different than the

first two. To this Court's eye, all ofthe signatures on the consent forms appear to be substantially

similar. Erickson has not even bothered to file an affidavit or any evidence that it was not he who

signed the consent forms.

       Even if somehow Erickson did not sign some of the consent forms, this argument of a

violation of the Speedy Trial Act was known to Erickson before the trial. Erickson failed to file
any motion invoking the Speedy Trial Aet until after he was convicted, and his argument now is
untimely under Federal Rule of Criminal Procedure 12(b)(3)(A)(iii). Erickson does not have
grounds for acquittal or new trial based on his speedy trial right argument.

           2. Alleged "inherent flaw" in Jury Selection Process

        Erickson's argument about the alleged "inherent flaw in the jury selection process in South

Dakota" is encapsulated in the following paragraph:

        There appears to have developed a system ofjury selection in South Dakota which
        has the effect of excluding Native Americans from the jury pool despite the Court's
        best efforts at inclusion. First, the undersigned would commend the Court for the
        efforts and lengths to which the Court attempted to insure that Native Ameriean
        jurors were on the initial jury pool and were not struck for cause, The problem
        however may be inadvertently built into the South Dakota jury selection system in
        such a way that larger drug cases will always exclude Native American jurors.

Doc. 118 at 6(defense argument regarding "inherent flaw in jury selection process").

        "[T]he American concept of the jury trial contemplates a jury drawn from a fair cross

section of the community." Tavlor v. Louisiana. 419 U.S. 522, 527 (1975). That is, a jury must


                                                 15
"be a body truly representative ofthe community." Smith v. Texas, 311 U.S. 128, 130(1940). "It

is the policy of the United States that all litigants in Federal courts entitled to trial by jury shall

have the right to grand and petit juries selected at random from a fair cross section of the

community in the district or division wherein the eourt convenes." 28 U.S.C. § 1861. However,

neither statute nor the Sixth Amendment requires precise proportional representation of minority

groups on jury panels. Swain v. Alabama. 380 U.S. 202, 208-09 (1965), overruled on other

grounds bv Batson. 476 U.S. at 95-96.

       To show a prima facie case of a violation of the Sixth Amendment right to a fair jury due

to underrepresentation of Native Americans, Erickson must satisfy the three-part test set forth by

the Supreme Court of the United States in Duren v. Missouri:

   (1) that the group alleged to be excluded is a "distinctive" group in the community;

   (2) that the representation ofthis group in venires from whieh juries are selected is not
       fair and reasonable in relation to the number ofsuch persons in the community; and

   (3) that this underrepresentation is due to systematic exclusion ofthe group in the jury-
        selection process.

439 U.S. 357, 364(1979). Without question and for reasons apparent from the attached Timeline

of Native American History and Indian Law,^ Native Americans are a "distinctive" group in the

community under the first element of the Duren test. United States v. Yazzie. 660 F.2d 422,426

(10th Cir. 1981).



^ The Undersigned wrote the Timeline of Native American History and Indian Law when working
on the Tribal Issues Advisory Group to the United States Sentencing Commission. The Timeline
was submitted with the final report ofthe Tribal Issues Advisory Group with the goal of providing
the Sentencing Commission with historical context for the report. Sinee that time, a couple of
federal government ageneies and Indian law professors have asked (and been granted permission)
to use the report for teaching purposes. The Timeline has not otherwise been published previously;
the undersigned has no interest in copyright protection and simply hopes that the Timeline—
though necessarily oversimplifying Native American History and Indian Law—is of some use in
understanding the context for this decision and perhaps otherwise as a pedagogical tool.
                                                  16
       The second element of the Duren test requires that the "representation of [the] group in

venires from which juries are selected is not fair and reasonable in relation to the number of such
persons in the community." The Supreme Court of the United States in Swain v. Alabama,
determined that an underrepresentation of as much as ten percent as calculated by the "absolute

disparity concept" does not constitute prima facie evidence of underrepresentation. 380 U.S. at
208-09. The United States Court of Appeals for the Eighth Circuit has used the "absolute disparity

calculation" in evaluating whether there is prima facie evidence of underrepresentation of Native

Americans on District of South Dakota petit juries. United States v. Clifford, 640 F.2d 150, 154—

56(8th Cir. 1981). "Under the absolute disparity calculation, the percentage of Indians on the list
of persons eligible for petitjury service is subtracted from the percentage of Indians in the general
population, resulting in a figure constituting the absolute difference." Id. at 155. At the time of
the Clifford decision. Native Americans living within the Central Division constituted 15.6% of

the total population and 8.4% of the jurors sitting on petit juries, so the absolute disparity
calculation was 7.2% (15.6% minus 8.4% equals 7.2%). Id at 154-55. The Eighth Circuit in

Clifford rejected the appellant's argument for "comparative disparity" statistical calculation and

applied the "absolute disparity" calculation instead. Id at 155. The Eighth Circuit in Clifford held
the 7.2% absolute disparity not to establish prima facie evidence of underrepresentation of Native

Americans on petit juries in the Central Division of the District of South Dakota. Id

        As set forth in the Affidavit of Matthew Thelen Clerk of Court, Doc. 124, the percentage

of Native Americans according to 2015 Census Bureau population data is 25% in the Central

Division of the District of South Dakota, and 7.1%. in the state of South Dakota as a whole. Of

the fifty-one jurors reporting for jury service for Erickson's trial on November 5, 2019, nine of

those individuals(17.6%)identified themselves as "American Indian/Alaska Native" on their jury


                                                 17
questionnaires. Doc. 124. Thus, the absolute disparity calculation using the jurors reporting for
jury service for Erickson's trial is 7.4% (calculated as 25% minus 17.6%). This is nearly an
identical absolute disparity percentage(7.4% versus 7.2%)that the Eighth Circuit in Clifford found
"does not represent substantial underrepresentation.'"^ Clifford, 640 F.2d at 155.
       The final element for a prima facie case under the Duren test requires a showing that any

underrepresentation is due to systematic exclusion of the distinctive group in the jury selection

process. Duren. 439 U.S. at 364. The District of South Dakota, as it did back in 1981 at the time
Clifford was decided, uses voter registration lists from which to randomly draw jurors. The Eighth

Circuit in Clifford noted that "[t]he use of voter registration lists in almost every instance provides

each qualified citizen an equal opportunity to be selected in random drawing to serve on a petit
jury." Clifford. 640 F.2d at 156. The Jury Selection and Service Act of 1968,28 U.S.C. §§ 1861-
69, requires jurors to be randomly selected from voter registration lists or the lists of actual voters

of the political subdivisions within the district and is intended to eliminate discriminatory and
arbitrary selection practices to ensure a representative cross section of the community. 28 U.S.C.
§ 1863(b)(2). The District of South Dakota has ensured a random selection ofjurors through its

formal Jury Plan. The Jury Plan filed by the District of South Dakota has been approved at the



"Erickson's brief cites to a research report by Professor Richard Braunstein, who relied on a Rapid
City attorney named Stephen Demik to conclude that Native Americans comprised 24% of the
Western Division's adult population but only 6% of the Western Division's pool in 2013. This
information apparently was included in a Rapid City Journal article on July 7, 2019, to which
Erickson cites. There are two major problems with Erickson's argument. First, Erickson's trial
 was in the Central Division of the District of South Dakota and not in the Western Division.
Second,the information Professor Braunstein reportedly drew from Attorney Demik is flat wrong;
the Western Division, as set forth in the Affidavit of Matthew Thelen Clerk of Court, has 11%
(and not 24%)ofits population being ofNative American ancestry. If Attorney Demik was correct
that6% ofthe Western Division's jury pool in 2013 was Native American,the underrepresentation
of Native Americans in the Western Division jury pool was 5% under the "absolute disparity"
 measure.


                                                  18
Circuit level. Even if Erickson had made a prima facie showing of underrepresentation of Native

Americans in his jury pool or any other, Erickson has not shown that any alleged

underrepresentation is due to systematic exclusion of Native Americans in the jury selection

process in the District of South Dakota.

       This Court is not oblivious to the unique challenges to achieving adequate representation

of Native Americans on jury panels in the Central Division of the District of South Dakota. First,

there is the combined issues of poverty and distance from many reservation communities to the

Central Division courthouse in Pierre. When the undersigned wrote the attached Timeline of

Native American History to give the Sentencing Commission the context for the Tribal Issues

Advisory Group's report, five of the poorest eleven counties in the United States were Indian

country counties in South Dakota. Four of those counties—Buffalo, Dewey, Ziebach, and Todd

counties^—are in the Central Division of South Dakota and comprise portions of the Crow Creek

Indian Reservation, Cheyenne River Indian Reservation, and Rosebud Indian Reservation. Three

of the four reservations located in the Central Division of the District of South Dakota are the

remnants of the Great Sioux Indian reservation lands deemed unsuitable to be carved up for

homesteads under the Dawes Act; the land tends to be oflimited agricultural use and remote from

population centers. Impoverished people regardless of their race often struggle with reliable

transportation, and many reservation communities are distant from Pierre. For instance, the most

populous towns on the Cheyenne River Indian Reservation—Eagle Butte, Dupree, and Timber

Lake—are 104, 107, and 134 miles northwest of Pierre respectively. The five most populous

towns on the Rosebud Indian Reservation—White River, Mission, Rosebud, Parmelee, and Saint




^ The fifth such county is Oglala Dakota (formerly Shannon)County, which comprises the bulk of
the Pine Ridge Indian Reservation in the Western Division of the District of South Dakota.

                                               19
Francis—are 80, 101, 108, 118, and 116 miles southwest of Pierre respectively. There exists no

public transportation in rural South Dakota and weather and road conditions during certain months
complicate travel. This Court frequently reads responses to jury questionnaires from those who

live on reservations about having no transportation or no ability to pay for gas if they have a car.

To combat this, this Court, long before Erickson's trial, began advancing the daily jury fee and

mileage to those (both Native American and non-Indian) who cannot otherwise make it to Pierre

for jury service. Furthermore, before Erickson's trial, the Clerk of Court contracted with River

City Transit, a Pierre business, to pick up and transport people from reservation towns to Pierre

for jury service when they otherwise lack transit.

       This Court also is very aware from reading jury questionnaire responses through the years

of what appears to be increasing hostility to the federal government and in turn jury service in

central South Dakota, primarily from non-Indian jurors. Some Native Americans in South Dakota

likewise express on their responses to jury questionnaires dissatisfaction about the federal

government for understandable reasons, some of which are explained in the attached Timeline. In

the District of South Dakota, the vast majority of criminal cases involve Native American

defendants and witnesses with the indicted behavior having occurred on reservations and often

involving Native American victims. The tribes in South Dakota are not subject to Public Law 280,

there is no state jurisdiction over "Indians" in "Indian country" in South Dakota, the tribes lack

the power to punish anyone for greater than one year (unless certified under the Tribal Law and

Order Act which none of the four tribes in the Central Division presently are), and thus felony

cases involving Native American defendants or victims in South Dakota's "Indian country" land

in federal court. As a consequence, many Native American jurors from Central Division

reservations know of people, sometimes family members, who have been defendants or victims in


                                                 20
cases charged in federal court. The outcomes and perceptions about whether justice resulted from
those cases can affect responses from prospective Native American jurors on thejury questionnaire

and during voir dire. Moreover,because the vast majority ofcriminal cases in the Central Division
involves reservation crime, prospective Native American jurors are more likely to know the

defendant, witnesses and victims than non-Indian jurors. This seems to be what Erickson has in

mind when arguing about some "inherent flaw" in thejury selection system in the Central Division

of the District of South Dakota.

       Erickson's argument overlooks that there are four separate reservations in the Central

Division. In Erickson's case, jurors from the Rosebud Indian Reservation knew Erickson or

witnesses. But that leavesjurors from the Cheyenne River Indian Reservation, Crow Creek Indian

Reservation, and Lower Brule Indian Reservation. In fact, despite the vast majority of federal

criminal cases in the Central Division arising from reservations, Erickson's all-white jury (after

eight Native American jurors were excused for cause or by peremptory challenges)is an anomaly;
Central Division petit juries almost always have at least one, not uncommonly two, and

occasionally three Native Americans among the twelve who deliberate.

       Nevertheless, with most defendants,fact witnesses and victims in Central Division criminal

cases being Native American, and with the ideal ratio of Native Americans on petit juries being
three oftwelve, this Court has contemplated whether there might be a way ofrevising this Court's

jury plan to supplement the jury wheel beyond using the voter registration information. After all,

with the weakening of the two-party system in South Dakota over the last two decades and the

dominance ofa single political party. South Dakota has moved toward purging ofvoter registration

lists of infrequent voters and away from the era when the minority party in South Dakota had

organized voter registration drives on reservations. This Court has considered the possibility of


                                                21
augmenting the list of registered voters with those who have driver's licenses within the state of

South Dakota, but has determined that doing so would likely dilute the numbers of Native

Americans reporting for jury service. After all, a Native American in South Dakota is not

necessarily required to have a South Dakota driver's license to drive on a reservation. State law

generally does not apply to Native Americans on reservations in South Dakota because no South

Dakota tribe is subject to Public Law 280. Accordingly, augmenting the jury wheel with driver's

license lists almost certainly would result in a higher percentage of non-Indians and in turn a lower

percentage of Native Americans on District of South Dakota juries. This Court of course cannot

violate the randonmess requirement ofthe Jury Selection and Service Act by somehow prioritizing

Native Americans on lists or juries. ^28 U.S.C. § 1861. In short, there is no systematic

exclusion under Duren. and this Court has done all it reasonably can to promote service by Native

Americans on petit juries in the Central Division.

       C. Newly Discovered Evidence

       Erickson next argues that he should be granted a new trial because evidence concerning

two debriefs of Witness C were not disclosed to the defense. Specifically, Erickson believes those

debriefs contain information that would contradict Witness C's testimony at trial and would be

exculpatory in nature. "Motions for a new trial based on newly discovered evidence are

disfavored." United States v. Dogskin. 265 F.3d 682, 685 (8th Cir. 2001). Such motions will

typically only be granted if(1) the evidence is in fact newly discovered;(2)there was no lack of

diligence by the movant;(3) the new evidence is not merely cumulative or impeaching;(4) it is

material to the issues involved; and (5) it would likely produce an acquittal if a new trial was

granted. United States v. Castillo, 171 F.3d 1163, 1167 (8th Cir. 1999). "Due diligence requires

that a defendant exert some effort to discover the evidence." Id (citation omitted).



                                                 22
       Erickson's motion asserted that while in custody after his trial he learned from a cellmate

of additional debriefs ofthe government's witness Witness C which were not disclosed to defense
counsel. The govemment responded that it provided defense counsel with all ofthe written reports

of Witness C's interviews, but acknowledged that it failed to disclose to Erickson's counsel two

ofthe audio recordings associated with those reports until after trial. This Court therefore ordered
the govemment to file those two audio recordings and their corresponding written reports under
seal for in camera review. After the govemment filed those materials, this Court conducted an in

camera review. Based on that review, this Court has determined that Erickson is not entitled to a

new trial based on newly discovered evidence.

       First, it is unclear whether the audio recordings are tmly "newly discovered." The written

reports disclosed to defense counsel before trial state the following:

           The below is an interview summary. It is not intended to be a verbatim
           account and does not memorialize all statements made during the
           interview. Communications by the parties in the interview room were
           electronically recorded. The recording captures the actual words
           spoken.

Doc. 126-1. Based on this information, defense counsel should have known that a recording

existed which might not be entirely consistent with the written report. Because defense counsel
appeared not to make efforts to seek the audio recording before the trial began, the recordings are
hard to consider "newly discovered." Castillo, 171 F.3d at 1167 (finding that due diligence

requires a defendant to make some effort to discover the evidence).

        Moreover, having conducted its in camera review, this Court finds the audio recordings to

be substantially similar to the written summaries provided. The additional information that the

audio recordings contain beyond the written summaries is not material to Erickson's defense. In

fact, most ofthe additional references to Erickson in the recordings provide further evidence of his


                                                 23
illegal activities. Nothing Witness C relates in those recordings provides exculpatory information

about Erickson's involvement in the conspiracy to distribute methamphetamine, and the written

reports provided to Erickson before trial fairly summarize what Witness C said. Because the

recordings not previously disclosed to Erickson do not contain exculpatory evidence, nothing in

the recordings would likely lead to an acquittal if a new trial were granted. Therefore, Erickson is

not entitled to a new trial based on newly discovered evidence. See Castillo. 171 P.3d at 1167.

       D. Witness JS Testimony

       Witness JS was subpoenaed for trial and did not initially appear. This Court issued a

material witness warrant at the government's request, and the United States Marshal Service took

Witness JS into custody. Witness JS spent the night in United States Marshal Service custody and

then testified the following day. The defense attorney postulated that Witness JS was under the

influence at the time of his testimony, but this Court thought otherwise. Typically,"[c]ompetency

of the witness is a matter of discretion with the trial judge." United States v. Stout. 599 F.2d 866,

869 (8th Cir. 1979) (per curiam). This Court nevertheless allowed defense counsel to recall

Witness JS and ask whether he would be willing to take a urinalysis test that day. Witness JS

responded that he would not. The defense attorney did not ask further questions at that point.

       It is for the jury ofcourse to determine whether to credit testimony ofa witness or not. See

United States v. Dabnev. 367 F.3d 1040, 1043 (8th Cir. 2004)(explaining the "jury's unique rule

in judging the credibility of witnesses"). Witness JS's testimony that he bought small amounts of

methamphetamine from Erickson and that Erickson had wanted him to sell methamphetamine

contradicted Erickson's testimony, but was consistent with other witnesses' testimony concerning

Erickson's methamphetamine-related activities. Furthermore, defense counsel's questioning of

Witness JS provided the jury with information regarding the witness's possible recent drug use to



                                                 24
allow the jury to determine his credibility and to adequately weight his testimony. Erickson is not

entitled to a new trial simply because Witness JS testified or simply because this Court declined

to instruct the jury to disregard Witness JS's testimony.

       E. Argument Concerning Verdict Being Against the Great Weight of Evidence

       Erickson makes essentially two arguments to justify acquittal or new trial based on the

verdict being against the weight ofthe evidence. Erickson argues that Witness C was not credible

and could not be believed by any reasonable jury. Erickson also argues that there was no evidence

of an agreement sufficient to establish a conspiracy.

       As to the credibility of Witness C,it is for the jury to evaluate credibility, and the defense

attorney subjected Witness C to active cross-examination.        United States v. Gaona-Lopez.408

F.3d 500, 505 (8th Cir. 2005)("The jury is free to believe the testimony of any witness in its

entirety, or to reject that testimony as untrustworthy.")(citation omitted); see also Davis v. Alaska.

415 U.S. 308, 316(1974)("Cross-examination is the principal means by which the believability

ofa witness and the truth of[her]testimony are tested."). Thejury observed Witness C's demeanor

on both direct and cross examination and had ample opportunity to assess her credibility The

jury's verdict finding the conspiracy to involve 500 grams or more of methamphetamine suggests

it credited Witness C's testimony, although the drug weights from the other seven witnesses who

testified about Erickson's involvement in methamphetamine distribution separately add up to

slightly in excess of 500 grams.

       As for the existence of a conspiracy, the testimony, if believed, established that Erickson

was involved in methamphetamine distribution with at least eight other individuals. "In a drug

conspiracy case ... the government is not required to present direct evidence of an explicit

agreement; juries may rely upon circumstantial evidence to discern a tacit agreement or



                                                 25
understanding between the co-conspirators." United States v. Hodge, 594 F.3d 614,618(8th Cir.

2010). Once the government proves that a conspiracy existed,"only slight evidence is required to

connect a defendant to the conspiracy." United States v. Haves. 391 F.3d 958,961 (8th Cir. 2004).

While there was no testimony regarding some written agreement, the testimony was sufficient

from which the jury could discern the existence of a conspiracy involving Erickson in which the

jury could have reasonably foreseen 500 grams or more of methamphetamine to be distributed.

Witness C testified that she repeatedly delivered multiple pounds of methamphetamine to the

Rosebud Indian Reservation where she would split it with Erickson, he would sell his portion, and

then he would pay Witness C for the methamphetamine from his sales. Witness R testified about

Erickson buying and selling methamphetamine and saw him possess and distribute amounts of the

drug.    Witness MB testified that he would repeatedly sell distributable amounts of

methamphetamine to Erickson. Others, including Witness TE, Witness AB, Witness W,Witness

JS, and Witness G, testified about Erickson's involvement in other purchases and sales of

methamphetamine. The testimony of these witnesses provides sufficient circumstantial evidence

from which the jury could find a conspiracy to distribute methamphetamine.      United States, v.

Conwav. 754 F.3d 580, 588 (8th Cir. 2014)("Evidence of multiple sales of resale quantities of

drugs is sufficient in and of itself to make a submissible case of a conspiracy to distribute.")

(cleaned up and citation omitted). Erickson makes no argument in his post-trial motion that this

Court improperly instructed the jury on what constitutes a conspiracy. The jury reasonably could

have believed those who testified about Erickson's involvement in the distribution of

methamphetamine. Erickson has not met the standard either for acquittal or for a new trial, and

there exists evidence to support the jury's verdict on Count 1.

III.    Conclusion




                                                26
       For the reasons contained herein, it is hereby

       ORDERED that Erickson's Motion for Acquittal or in the Alternative New Trial, Doc. 118,

is denied.




       DATED this          day of January, 2020.

                                             BY THE COURT:




                                             ROBERTO A. LA
                                             CHIEF JUDGE




                                                27
